Schneider v Gap, Inc. (2022 NY Slip Op 04923)





Schneider v Gap, Inc.


2022 NY Slip Op 04923


Decided on August 10, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2020-04630
 (Index No. 710926/18)

[*1]Lisa Schneider, respondent,
vGap, Inc., appellant, et al., defendants.


McAndrew, Conboy & Prisco, LLP, Melville, NY (Michael J. Prisco of counsel), for appellant.
Santucci & Calderoni, PLLC, Bronx, NY (Fred T. Santucci, Jr., of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Gap, Inc., appeals from an order of the Supreme Court, Queens County (Carmen R. Velasquez, J.), dated June 5, 2020. The order denied that defendant's motion for summary judgment dismissing the complaint insofar as asserted against it.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed as academic in light of our determination on a related appeal from an order of the same court dated March 31, 2021 (see Schneider v Gap, Inc., _____ AD3d _____ [Appellate Division Docket No. 2021-02561; decided herewith]).
CONNOLLY, J.P., ROMAN, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court